Citation Nr: 1106820	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Whether the appellant is an eligible surviving spouse for the 
purpose of receiving VA death benefits. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active service from December 1958 to May 1962.   
He died in September 2008.  The appellant seeks entitlement to VA 
death benefits (i.e. dependency and indemnity compensation or 
death pension) as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VA Regional Office (RO) 
in Winston-Salem, North Carolina.  

In November 2010, the appellant testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 2008.

2.  The Veteran died in September 2008.

3.  The appellant and the Veteran were married less than one year 
prior to his death.  No children were born to the couple during 
the marriage or prior to the marriage.  North Carolina does not 
recognize common law marriage.

4.  The appellant was not married to the Veteran before or during 
his period of military service, nor was she married to him 
anytime during the 15 years following his service. 

5.  The Veteran did not serve during a period of war.    




CONCLUSION OF LAW

The criteria for recognition of the appellant as an eligible 
surviving spouse for the purpose of entitlement to VA death 
benefits are not met.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.5(a)(1), 3.50, 3.54 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to the instant claim because it turns on a matter of 
law and not on the underlying facts or development of the facts.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) found 
in Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  The 
Board therefore finds that any possible deficiency in VA's VCAA 
notice or development action constitutes harmless error.

II.  Factual Background

The Veteran's service records show that he served on active duty 
from December 1958 to May 1962.  This is not during a period of 
war.

In early 1960's rating decisions, the RO granted service 
connection for chronic brain syndrome with brain trauma and 
assigned a 100% (total) rating effective May 30, 1962, the day 
after the Veteran separated from service.  Service connection was 
also granted for urinary fistula, fracture of the right femur 
with shortening, scars of the buttock, otitis media, bilateral, 
excision of pilonidal cyst and external hemorrhoids.  The Veteran 
was also found to be incompetent to manage his VA benefits 
effective March 11, 1963 and as a result, the Union Trust Company 
of Shelby, North Carolina was appointed as his guardian.

A South Carolina License and Certification of Marriage shows that 
the Veteran and the appellant were married in July 2008 in 
Clover, South Carolina.  
  
The Veteran's death certificate shows that he died in September 
2008.  Colon cancer was certified as the cause of death.  
	
In a statement accompanying her January 2009 notice of 
disagreement, the appellant indicated that she and the Veteran 
were together for four years and that she took care of him during 
that time.  She cooked and cleaned for him, washed his clothes, 
took him to medical visits and assisted him with his activities 
of daily living.  In April 2007, the Veteran moved into the 
appellant's home.  The appellant noted that she and the Veteran 
would have married in the summer of 2005 but they wanted to wait 
until her retirement at age 62.  She also noted that she gave up 
her disability check two weeks after marrying the Veteran and 
that she would not be able to get any monthly assistance until 
September 2009.  Additionally, she indicated that if she had not 
married the Veteran when she did, the Veteran's sister would have 
placed him in a nursing home, which the Veteran did not want to 
have happen.  

January 2009 letters from friends of the appellant reflect that 
the appellant and the Veteran had a loving, caring and happy 
relationship for four years.  Also, one of the friends' letters 
specifically indicates that the Appellant and the Veteran were 
engaged for 3 and 1/2 years before getting married and that the 
appellant has always been a truthful and ethical person.

In her August 2009 Form 9, the appellant indicated that the 
Veteran asked her to marry him in 2005 and at that time they were 
engaged.  She noted that she wanted to wait before getting 
married due to problems she experienced with previous marriages.  

During the November 2010 Board hearing, the appellant testified 
that unlike her previous marriages, she and the Veteran truly 
loved each other and that the Veteran really treated her well.  
She also indicated that even though she is disabled, she was able 
to care for all of the Veteran's very significant needs while 
they were together.  She noted that the Veteran told her that he 
wished he had met her 30 years prior and that they had gotten 
married sooner.    

III.  Analysis

VA death benefits, including dependency and indemnity 
compensation (DIC) or death pension, may be paid to an eligible 
surviving spouse.   DIC is a payment made by VA because of a 
service-connected death occurring after December 31, 1956.   38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).   Death pension is a 
payment made by VA because of a non-service connected death.  
38 C.F.R. § 3.3.  Receipt of death pension generally requires 
service by the Veteran of 90 days or more during a period of war.  
38 C.F.R. § 3.3(b).     

"Spouse" is defined as by regulation as "a person of the opposite 
sex whose marriage to the veteran meets the requirements of [38 
C.F.R.] § 3.1(j)."  38 C.F.R. 
§ 3.50(a).  38 C.F.R. § 3.1(j) defines "marriage" as "a marriage 
valid under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the parties 
resided when the rights to benefits accrued."  Id.  A "surviving 
spouse" is defined as a member of the opposite sex who was the 
spouse of the Veteran at the time of the Veteran's death and who 
(1) lived with the Veteran continuously since the time of the 
parties' marriage to the date of the Veteran's death, unless 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse, and (2) 
except as provided in 38 C.F.R. § 3.55 (pertaining to certain 
terminations of subsequent marriages), has not remarried and has 
not held him or herself out to the public as the spouse of a 
member of the opposite sex with whom he or she was then 
cohabiting.  38 C.F.R. 
§ 3.50 (b).

DIC may be paid to a surviving spouse if the marriage to the 
Veteran occurred before or during his or her service or, if the 
marriage took place after service, if (1) the claimant married 
the Veteran before the expiration of 15 years after the period of 
service in which the injury or disease that caused the Veteran's 
death was incurred or aggravated, or (2) the claimant was married 
to the Veteran for 1 year or more prior to the Veteran's death, 
or (3) the claimant was married to the Veteran for any period of 
time if a child was born to the marriage or was born to the 
couple before their marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 
3.54.

Similarly, death pension may be paid to a surviving spouse of a 
Veteran with qualifying service (i.e. at least 90 days during a 
period of war) if the marriage took place before or during his 
service, or,  if the marriage took place after service, if (1) 
the claimant married the Veteran 1) at least 1 year or more prior 
to the Veteran's death, or (2) the claimant was married to the 
Veteran for any period of time if a child was born to the 
marriage or was born to the couple before their marriage or 3) 
the appellant and the Veteran were married prior to an applicable 
delimiting date (i.e. no later than January 1, 2001).  
38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.
 
IV.  Analysis

At the outset, the Board notes that the Veteran did not serve 
during a period of war.  Accordingly, the appellant is not 
eligible for receipt of death pension.   38 C.F.R. § 3.3(b).  

Also, the evidence of record clearly shows that the appellant and 
the Veteran were married in July 2008 and that the Veteran died 
in September 2008.  Thus, the couple did not marry at least one 
year prior to the Veteran's death or within fifteen years prior 
to the Veteran's separation from service in May 1962.  
Additionally, no children were born to the couple either during 
the marriage or before the marriage.  Consequently, although the 
appellant meets the regulatory definition of a surviving spouse 
under 38 C.F.R. § 3.50, she is not eligible for VA DIC benefits 
due to the timing of her marriage to the Veteran.  38 U.S.C.A. 
§ 1304; 38 C.F.R. § 3.54.   Similarly, even if the Veteran had 
served during a period of war, the appellant would still not 
qualify for death pension, as in addition to the marriage not 
occurring one year or more prior to the Veteran's death and there 
not being a child born to the couple, the appellant and the 
Veteran did not marry until after January 1, 2001.  Id.   

The Board sympathizes with the appellant's clear testimony that 
she truly loved the Veteran and that she cared for him faithfully 
for four years.  However, the Board is bound by the applicable 
law and regulations.  There are no pertinent exceptions to the 
law indicated, and North Carolina does not recognize common law 
marriages, nor has it been otherwise contended.  Accordingly, as 
the timing of the marriage of the appellant and the Veteran does 
not meet the applicable criteria for receipt of DIC or death 
pension, the appellant is not an eligible surviving spouse for 
purpose of receiving such benefits.  


ORDER

The appellant is not an eligible surviving spouse for the purpose 
of receiving VA death benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


